DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 11/25/2020, with 35 pages, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Foreign Patent Document Nos. 6-9 (lined through) have been placed in the application file, but the information referred to therein has not been considered, because a copy of the documents was not provided.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the anchoring device secured to an annuloplasty ring such that each of the anchors extend partially around the circumference of the annuloplasty ring (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
It is further to be noted that according to the preamble of the claims, the invention/inventive device is “An anchoring device”, and only the claimed structural limitations drawn to the final device of the invention/inventive device hold patentable weight; the structural limitations directed towards other implants/devices, i.e. a prosthetic valve and/or an annuloplasty ring, do not hold patentable weight, and will be considered to the extend that they further define the claimed structure of the inventive device, i.e. the “anchoring device”.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Keranen (US PG Pub. 2008/0208330), as disclosed in the IDS dated 11/25/2020.
Regarding claims 1-4, Keranen discloses an anchoring device (40), illustrated in Figure 2 and modified figure 2, below, for an implant intended for implantation at a native heart valve annulus having valve leaflets, the anchoring device comprising: a circular central portion (CP – roughly outlined in black in modified figure 2 for clarity) with a plurality of elongated distinct anchors (42 & 44) extending therefrom, each of the plurality of anchors (42 & 44) having a fixed end secured to the central portion (CP) opposite a free end so that each anchor is cantilevered from the central portion, the plurality of anchors being spaced away from and running substantially parallel to a circumference of the central portion (CP) in a curved fashion through 

    PNG
    media_image1.png
    290
    510
    media_image1.png
    Greyscale

Regarding claims 5-7, Keranen discloses the anchoring device of claim 1, and inasmuch as only the claimed structure of the final inventive device, i.e. “the anchoring device”, holds patentable weight, Keranen discloses all the structural limitations of the finished/final inventive device of “the anchoring device” as set forth in the claims, and the anchoring device would be capable of performing the intended function(s) of being secured to a support frame of a prosthetic valve and/or an annuloplasty ring, thereby reading on the claims

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Keranen as applied to claim 1 above, and in view of Konno (US PG Pub. 2010/0076548).
Regarding claim 9, Keranen discloses the anchoring device of claim 1, but does not teach one or more radiopaque markers.
	However, Konno teaches vascular devices (70/220) for implantation at a native heart valve, wherein the devices (70/220) comprise one or more radiopaque markers (73/233), which aid in improved visibility of the device during delivery/within a patient, illustrated in Figures 2A-2D and 8A ([0053], Last 7 Lines & [0075], Last 4 Lines).
	In view of the teachings of Konno, it would have been obvious to one having ordinary skill before the effective filing date of the invention for the anchoring device of Keranen to further comprise one or more radiopaque markers positioned at the ends of each anchor, in order to aid in improved visibility of the device during delivery/within a patient.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,849,752; claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 5, 6, 8 and 20 of U.S. Patent No. 10,238,489; claims 1, 12, 13, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 8, 9, 11, 15 and 18-20 of U.S. Patent No. 9,737,401; and claims 1 and 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-5, 11-15 and 19 of U.S. Patent No. 9,078,747. Although the claims at issue are not identical, they are not patentably distinct from each other because all sets of claims discloses limitations of an anchoring device comprising a circular or generally D-shaped central portion with a plurality of elongated distinct anchors extending therefrom, each of the plurality of anchors having a fixed end secured to the central portion opposite a free end so that each anchor is cantilevered from the central portion, the plurality of anchors being spaced away from and running substantially parallel to a circumference of the central portion; and either the anchors curved through an angle of between 90-240 degrees to form valve leaflet-receiving slots having a length of 0.25 to 3.5 inches, or each anchor extending from a different angular position around the central portion and extending in the same angular direction, the anchors being non-over-lapping.

Allowable Subject Matter
Claims 8 and 10 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims, and the double patenting rejection, presented above, was overcome by filing an eTerminal Disclaimer.
Claims 12-22 would be allowable if the double patenting rejection, presented above, was overcome by filing an eTerminal Disclaimer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/DINAH BARIA/Primary Examiner, Art Unit 3774